** PORK BARREL APPROPRIATIONS — LAWFUL EXPENDITURES OF PUBLIC FUNDS — SEPARATION OF POWERS ** (1) INDIVIDUAL MEMBERS OF THE LEGISLATURE HAVE 'NO' AUTHORITY TO DETERMINE, THROUGH INFORMAL UNDERSTANDINGS OR OTHERWISE, THAT AGENCY FUNDS MUST BE USED FOR SPECIFIC SO CALLED SPECIAL PROJECTS TO THE EXCLUSION OF OTHERS.  THEREFORE, IT FOLLOWS THAT ANY INFORMAL AGREEMENTS AMONG LEGISLATORS OR AGENCY'S DISCRETION IN THE EXPENDITURE OF PROPERLY APPROPRIATED FUNDS ARE VOID AND UNENFORCEABLE. AGENCIES, MUST, OF COURSE, FOLLOW OFFICIAL ACTS OF THE LEGISLATURE DULY PASSED BY BOTH HOUSES AND SIGNED INTO LAW BY THE GOVERNOR.  (2) THE LEGISLATURE MAY APPROPRIATE FUNDS TO BE USED FOR THE SPECIFIC PROJECTS, PRINCIPALLY BENEFITING A PARTICULAR LOCALITY "ONLY" WITHIN THE NARROW CONFINES OF THE APPLICABLE CONSTITUTIONAL PROVISIONS INCLUDING: (A) THE SPECIFIC PROHIBITION AGAINST CERTAIN LAWS PROVIDED IN ARTICLE V, SECTION 46 AND THE NOTICE AND PUBLICATION REQUIREMENTS OF ARTICLE V, SECTION 32 (B) THE PROHIBITIONS OF ARBITRARY CLASSIFICATIONS; ANY CLASSIFICATION OF EXPENDITURE PURPOSES MUST COMPLY WITH ARTICLE V, SECTION 46 AND ARTICLE V, SECTION 59 AND MUST BE REASONABLY RELATED TO A LAWFUL LEGISLATIVE OBJECTIVE. (C) THE PUBLIC PURPOSE REQUIREMENTS OF ARTICLE X, SECTION 14, ARTICLE X, SECTION 15 — THE PROHIBITION OF PUBLIC GIFTS TO PRIVATE ENTITIES, AND THE STATE PURPOSE REQUIREMENT IMPLICIT IN ARTICLE X, SECTION 20 (3) IT IS NOT VIOLATIVE OF ARTICLE V, SECTION 55 REQUIREMENT THAT APPROPRIATION BILL BE DEFINITE AND SPECIFIC, FOR APPROPRIATIONS OF MONIES TO BE DESIGNATED SIMPLY FOR THE GENERAL OPERATIONS OF AGENCIES AND DEPARTMENTS AND NOT BE UTILIZED FOR PROJECTS PRINCIPALLY BENEFITING A PARTICULAR LOCALITY. HOWEVER, EXPENDITURES OF SUCH APPROPRIATIONS ARE LAWFUL IF: (A) THEY ARE CLEARLY WITHIN THE STATUTORY POWERS OF THE SPECIFIC AGENCY OR DEPARTMENT INVOLVED, AND (B) THEY ARE MADE IN COMPLIANCE WITH THE AGENCY OR DEPARTMENT OWN STATUTES AND RULES AND ARE NOT ARBITRARY, CAPRICIOUS, UNSUPPORTED BY THE OPERATIVE FACTS, OR ABUSIVE OF THE AGENCY'S DISCRETION.  (NED BASTOW) (SPECIAL LEGISLATION, SEPARATION OF POWERS, LOCAL TAXES SPECIAL PROJECTS, REVENUE AND TAXATION) CITE: OPINION NO. 80-165B, OPINION NO. 80-168, OPINION NO. 79- 313B, 2 Ohio St. 2-4 [2-2-4](O), 74 Ohio St. 1813 [74-1813], 74 Ohio St. 5016 [74-5016] [74-5016], 74 Ohio St. 5017 [74-5017] ARTICLE IV, SECTION 1, ARTICLE V, SECTION 32, ARTICLE V, SECTION 46, ARTICLE V, SECTION 55, ARTICLE X, SECTION 14, ARTICLE X, SECTION 15, ARTICLE X, SECTION 20, ARTICLE V, SECTION 59 (CONTIGENCY APPROPRIATIONS, CONTINGENT APPROPRIATION, SEPARATION OF POWERS)== SEE OPINION NO. 88-599 (1988) ==